This is an original proceeding in this court, in which its jurisdiction is invoked, under the provisions of section 20 of article 9 of the Constitution, to prohibit the enforcement of two orders of the Corporation Commission of the state against *Page 535 
the plaintiff, the Atchison, Topeka   Santa Fe Railway Company. The same questions are raised and the same propositions and principles of law are presented in this case as in the case ofSt. Louis   San Francisco Ry. Co. v. Love et al., ante,118 P. 259, an opinion decided at this term of court. It therefore follows that the same judgment will be entered, and the writ of prohibition prayed for will be granted. Upon the promulgation of this opinion, notice thereof shall be given the Corporation Commission, and the writ itself shall not issue, except upon a further application and a showing of necessity therefor.
All the Justices concur.